NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4172-19

STEVEN J. PITIAK,

          Plaintiff-Appellant,

v.

TC & SONS AUTO REPAIR
and TOWING, LLC, THOMAS
CORSENTINO and KIANA
CORESNTINO,

          Defendants-Respondents,

and

NEW JERSEY MOTOR
VEHICLE COMMISSION,

     Respondent.
___________________________

                   Submitted April 12, 2021 – Decided April 29, 2021

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-0671-20.

                   Arthur H. Lang, attorney for appellant.
            Todd Wilson, attorney for respondents TC & Sons Auto
            Repair and Towing, LLC, Thomas Corsentino and
            Kiana Corsentino.

            Gurbir S. Grewal, Attorney General, attorney for
            respondent New Jersey Motor Vehicle Commission
            (Melissa H. Raksa, Assistant Attorney General, of
            counsel; Vivek N. Mehta, Deputy Attorney General, on
            the brief).

PER CURIAM

      Since this appeal was filed, appellant Steven J. Pitiak died. Appellant's

counsel has advised the court that the appeal is withdrawn.

      Dismissed with prejudice.




                                                                         A-4172-19
                                       2